Citation Nr: 1224856	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for right wrist scars.

2.  Entitlement to an increased evaluation in excess of 10 percent for postoperative residuals of right (major) wrist fracture with degenerative joint disease (DJD).

3.  Whether new and material evidence has been submitted with respect to a claim of entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2007 rating decision effectively denied a rating increase in excess of 10 percent for service-connected right wrist scars by reducing the 10 percent evaluation to a noncompensable rating, effective May 1, 2007.  (A subsequent June 2007 rating decision restored the 10 percent rating, effective May 1, 2007, and determined that assignment of a rating above 10 percent was not warranted.)  Also on appeal is a December 2007 rating decision that denied the Veteran's claim for a rating increase in excess of 10 percent for service-connected postoperative residuals of right (major) wrist fracture with DJD.  Lastly, the Veteran appeals rating decisions dated in April 2009 and August 2010, which collectively determined that new and material evidence was submitted with respect to a previously denied claim of service connection for tinnitus, reopened the claim for a de novo review, and denied the claim on the merits.

The Veteran, accompanied by his representative, appeared at the RO for a September 2009 hearing before a Decision Review Officer (DRO) and a subsequent February 2011 hearing before the undersigned.  Transcripts of both hearings have been obtained and associated with the Veteran's claims file for the Board's review and consideration.

At the Veteran's hearing before the Board in February 2011, he presented oral statements indicating that he is also claiming entitlement to service connection for a chronic neurological disability manifested by numbness of his right hand, wrist and forearm, claimed as secondary to his service-connected postoperative residuals of right (major) wrist fracture with DJD.  As this issue has not been adjudicated by the  Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is thus referred to the AOJ for appropriate action.  

For the reasons that will be discussed in the REMAND portion of the decision below, the issue of entitlement to service connection for tinnitus is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  At a hearing before the Board in February 2011, prior to the promulgation of a decision in the appeal, the Veteran (who was accompanied by his representative) expressly requested a withdrawal of his appeal for an increased evaluation in excess of 10 percent for right wrist scars.

2.  Postoperative residuals of right (major) wrist fracture with DJD are currently manifested by subjective complaints of pain and reduced grip strength, with objective evidence of mild soft tissue swelling, limitation of motion due to pain, and radiographic evidence of degenerative changes of the wrist joint, but no clinical evidence of ankylosis.

3.  In a September 2004 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for tinnitus.

4.  After having been provided with the appropriate notice of the September 2004 rating decision denying service connection for tinnitus and his appellate rights, the Veteran did not file a timely appeal and the September 2004 rating decision became final with respect to this claim.  

5.  Evidence received since the September 2004 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is not duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to the issue of entitlement to an increased evaluation in excess of 10 percent for right wrist scars have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an increased evaluation in excess of 10 percent for postoperative residuals of right (major) wrist fracture with DJD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5214, 5010-5215 (2011). 

3.  The September 2004 RO decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

4.  New and material evidence has been received sufficient to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to an increased evaluation in excess of 10 percent for right wrist scars.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, after the Veteran perfected his appeal for restoration of a 10 percent evaluation for his service-connected right wrist scar, which included a claim for a rating increase in excess of 10 percent for the right wrist scar, the 10 percent rating was restored without interruption of continuity but the component of the claim for a rating increase above 10 percent remained denied.  Thereafter, the Veteran, accompanied by his representative, appeared before the Board in a February 2011 hearing and expressly withdrew his appeal regarding his claim for a rating increase above 10 percent for right wrist scars and hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this aforementioned issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this specific matter and it is therefore dismissed.

(b.)  Entitlement to an increased evaluation in excess of 10 percent for postoperative residuals of right (major) wrist fracture with DJD.

With respect to the increased rating issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the Veterans Claims Assistance of Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any VCAA notice errors should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.   However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  The Supreme Court held that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  Therefore, the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

In the present case, in order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal stems from the Veteran's claim, inter alia, for a rating increase for residuals of a right wrist fracture with DJD, which was received by VA on April  23, 2006.  A VCAA notice letters were dispatched to the Veteran in April 2006 and September 2007, which fully addressed the aforementioned notice requirements as well as how VA assigned degree of disability and the effective date of a compensation award, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as pertinent to his increased rating claim for his right wrist.  Thereafter, the claim on appeal was adjudicated in the first instance in a December 2007 rating decision.  As fully compliant notice was furnished to the claimant prior to the initial adjudication of the claim, there is no defect in the timing or content of the VCAA notification letters associated with the current appeal regarding the increased rating issue that will be adjudicated on the merits in this decision.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (West 2002) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the matter on appeal stems from the Veteran's claim for an increased ratings, which was received on April 23, 2006, the relevant evidence must address the time period commencing one year prior to the date of claim (i.e., April 23, 2005) and extending to the present.  See 38 C.F.R. § 3.400(o)(2) (2011); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings and where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability at issue exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be appropriate and necessary.  In this regard, the Board observes that clinical records from VA and private healthcare providers that pertain to the Veteran's treatment for his right wrist fracture residuals for the period from 2005 - 2010 have been obtained and associated with the claims file.  

The Board also notes that the Veteran has been provided with VA medical examinations addressing the level of impairment associated with his residuals of right wrist fracture in June 2006, June 2007, and October 2009.  The Board has reviewed the aforementioned examination reports and clinical opinions and observes that the Veteran's claims file was reviewed by the clinicians who performed these examinations.  Furthermore, the examiners who conducted the aforementioned examinations have provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions within the context of the Veteran's relevant clinical history as contained within his claims file.  Thus, the aforementioned examinations and opinions pertinent thereto are deemed to be adequate for rating purposes for the claim at issue regarding an increased rating for residuals of a right wrist fracture.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim, and thus no additional assistance or notification is required with respect to the matter that will be adjudicated on the merits in this decision.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged with respect to these matters.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); considering the effects of the disability upon the person's ordinary conditions of daily life, including employability, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

By history, the Veteran sustained a right wrist fracture during service from a crush-type injury in November 1995.  His medical records indicate that he is right-handed.  Service treatment records show that the Veteran's right wrist injury involved a syphoid fracture with a ligament tear.  He underwent several arthroscopic surgical procedures for a synovectomy, exostectomy, and excision of his right carpal boss.  Records show that his right wrist remained symptomatic for the remainder of his period of active duty, manifested by right wrist pain and a diagnosis of flexor tendinitis.  The Veteran was treated with pain medication and placement of the right wrist in a supportive splint.  He was placed on physical profile several times during the remainder of active duty, excusing him from duties and physical activities that would place orthopedic stress on his right wrist.  The Veteran was discharged from active duty in January 1999.  By rating decision of September 2004, he was granted service connection and a 10 percent evaluation for residuals of a right (major) wrist fracture with DJD.

Under potentially applicable rating criteria, in order to receive an increased rating to 30 percent, there must be a showing of ankylosis of the major wrist in 20 to 30 degrees of dorsiflexion or worse.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).  Otherwise, a 10 percent rating is the highest rating that may be assigned for limitation of motion of a major wrist without ankylosis, on the basis of either limitation of dorsiflexion less than 15 degrees, or plantar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  Evaluation of a musculoskeletal or orthopedic disability for rating purposes also requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability, including loss or limitation of functional ability during flare-ups or when the joint is used repeatedly over a period of time.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that Diagnostic Code 5215 does not provide for the assignment of two separate 10 percent evaluations, one for limitation of motion in dorsiflexion of the minor wrist less than 15 degrees, and the other for palmar flexion of the minor limited in line with the forearm.  There is no basis in the controlling law, precedential opinions of the VA Office of General Counsel, or present interpretations of the applicable regulation to allow for the assignment of two separate 10 percent evaluations for the right wrist disability at issue.  38 C.F.R. § 4.14 (2011) clearly proscribes pyramiding (i.e., evaluating the same disability under various diagnoses) when assigning disability evaluations.  Furthermore, while current caselaw, precedent opinions, and regulatory interpretation permit the assignment of separate ratings for distinct orthopedic manifestations of impairment affecting the knee joint on the basis of impairment due to limitation of motion as well as knee joint instability, this practice has not been authorized to apply to cases involving the rating of other skeletal joints, including the wrist.

Clinical records pertaining to the period from April 2005 to the present (including a VA treatment note for right wrist pain dated in November 2010), reflect that the Veteran complained of pain and discomfort that affected his right wrist function.  The 10 percent rating assigned to his right wrist disability is based on a clinical finding of characteristic pain on motion with radiographic evidence of degenerative arthritic changes of his right wrist under Diagnostic Code 5010 for traumatic arthritis, which has been hyphenated with Diagnostic Code 5215.  Objectively, the Veteran's limitation of motion of his right wrist throughout the pendency of the claim has not been objectively demonstrated to be more severe than limited to 35 degrees of dorsiflexion, 40 degrees of palmar flexion, and radial and ulnar deviation to 10 degrees, with pain only at the end ranges, with no increase in limitation of motion on repetitive use due to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran's condition was diagnosed as right wrist strain, objectively characterized as moderate to moderately severe, due to residuals of fracture.  This 10 percent rating reflects the highest disability rating available for limitation of right (major) wrist motion absent a showing of ankylosis.  The clinical record establishes that no ankylosis of the right wrist is currently present.  In such an instance, where "the appellant is already receiving the maximum disability rating" for limitation of motion, consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this regard, the examination reports of record reflect that the Veteran's right wrist displayed mild soft tissue swelling and tenderness on palpation, with subjective complaints of pain, reduced grip strength, and numbness.

In the absence of an actual objective medical demonstration of ankylosis, the Board may not rate the right wrist disability as ankylosis under Diagnostic Code 5214.  Johnston, supra.  Consequently, an increased rating above 10 percent is not warranted for pain and limitation of motion caused by the Veteran's service-connected right wrist disability.

In reaching the above conclusion, the Board has considered the Veteran's hearing testimonies before the DRO in September 1999 and the Board in February 2011.  Specifically, he testified that his right wrist disability was primarily manifested by pain, weakened grip, and constant numbness.  He testified that he was employed as a security officer for a private security company and that his duties did not involve carrying and handling weapons.  His primary work-related problem was that when filling out paperwork associated with his duties, his weakened grip caused some difficulties in performing writing motions and occasionally caused him to drop his writing instrument.  However, he testified that he did not lose time from work due to symptoms associated with his right wrist disability.  

As reported above, although the Veteran is competent to report his subjective symptoms as they pertain to his right wrist disability, the Board finds that greater evidentiary weight must be given to the objective medical evidence of record rather than the Veteran's subjective assertions regarding the severity of his disability in determining the level of clinical impairment produced by his right wrist fracture residuals with DJD.  In view of the foregoing discussion, the Board finds that the 10 percent evaluation currently assigned adequately compensates him for the objectively demonstrable impairment associated with his right wrist disability.  His claim for an increased evaluation in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this issue, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notwithstanding the above discussion, a rating in excess of the 10 percent evaluation assigned for the Veteran's service-connected right wrist fracture residuals with DJD may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

The Board finds that there is no evidence that the Veteran's service-connected right wrist fracture residuals with DJD have presented such an unusual or exceptional disability picture at any time since April 2005, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  In this case, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected right wrist fracture residuals.  Although the clinical evidence indicates that the Veteran experiences a measure of impairment due to limitation of right wrist motion as a result of pain, the Board has determined that the 10 percent schedular rating presently assigned adequately compensates the Veteran for this level of impairment.  The Board also notes that the VA examination reports objectively indicate that the right wrist disability does not produce any significant functional impairment with regard to the Veteran's capacity to perform work in his vocation as a security officer.  The Veteran himself has attested to this, stating in his hearing testimonies that he did not lose any time from work due to his right wrist disability.  He furthermore stated that his duties did not involve handling weapons, and that the primary occupational impact of his right wrist disability was that he experienced a measure of difficulty grasping and using a pen to write paperwork.  This level of impairment is well within the scope contemplated in the rating schedule for a 10 percent evaluation under Diagnostic Codes 5010-5215.  As such, the Board cannot concede that the Veteran's right wrist fracture residuals with DJD cause marked interference with his employment, or that the disability picture created by them is exceptional or unusual.  Having reviewed the record, the Board finds that there is no evidentiary basis for referral of the case for extraschedular consideration with respect to this matter.  See VAOPGCPREC 6-96.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

(c.)  Whether new and material evidence has been submitted with respect to a claim of entitlement to service connection for tinnitus.

In an August 2010 rating decision/statement of the case, the AOD determined that new and material evidence had been submitted with respect to the Veteran's previously denied claim of service connection for tinnitus, reopened the claim for a de novo review, and denied the claim on the merits.  As a procedural matter, to obtain appellate jurisdiction over the underlying reopened service connection claim, the Board must first address the propriety of the new and material evidence determination by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

As relevant, a September 2004 RO rating decision, inter alia, denied the Veteran's original claim for service connection for tinnitus.  Evidence reviewed at the time included the Veteran's service personnel records showing that he served in the United States Army as an armored fighting vehicle crewman.  Also reviewed were his service treatment records, which included periodic hearing acuity tests that noted that the Veteran was "routinely exposed to hazardous noise" in the course of pursuing his military duties.  The service treatment records do not show a diagnosis of tinnitus or that the Veteran was ever treated for complaints of tinnitus symptoms.  The September 2004 rating decision determined that there was no clinical evidence demonstrating tinnitus in service and the Veteran's service connection claim was thus denied on this basis.  Notice of this denial was furnished to the Veteran in correspondence dated in September 2004, along with notice of his appellate rights.  The claims file indicates that the Veteran did not file a timely appeal of this adverse determination and the September 2004 rating decision became final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

In January 2009, the Veteran applied to reopen his tinnitus claim.  Evidence submitted in conjunction with this application included the report of a July 2010 VA audiological examination showing a diagnosis of recurrent (intermittent) tinnitus, the Veteran's written and oral contentions (as presented at the February 2011 Board hearing) that his tinnitus symptoms had their onset in military service as a result of exposure to acoustic trauma from operating the main and secondary armament of an armored fighting vehicle while serving as a tank crewman, a March 2011 handwritten lay witness statement from the Veteran's brother, Mr. D.S., who testified that he observed the Veteran complain of ringing in his ears while home on leave during active duty, and a February 2011 handwritten lay witness statement from the Veteran's co-worker, Ms. G.C., who testified that she observed the Veteran complaining of current ringing in his ears that he related to his service as an armored fighting vehicle crewman.  

The Board deems the aforementioned evidence received since the September 2004 rating decision to be non-duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for VA compensation for tinnitus.  On its face, the new evidence establishes a current diagnosis of tinnitus that may be linked to the Veteran's period of active duty.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  It thus constitutes evidence that is new and material to his claim for service connection for tinnitus and provides a basis in which to reopen his claim for a de novo review.  Furthermore, with regard to the lay statements, the Board notes that the Veteran is competent and credible to give evidence about what he experienced and tinnitus is subject to lay observation.  See e.g. Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Thus, the claim is reopened.


ORDER

The appeal regarding the claim of entitlement to an increased evaluation in excess of 10 percent for right wrist scars is dismissed.

The claim for an increased evaluation in excess of 10 percent for postoperative residuals of right (major) wrist fracture with DJD is denied.

New and material evidence having been submitted with respect to the previously denied claim of entitlement to service connection for tinnitus, the claim is properly reopened for a de novo review on the merits.



REMAND

With respect to the Veteran's reopened claim of entitlement to service connection for tinnitus, the Board has reviewed the evidence and finds that the sole medical nexus opinion of record that addresses this claim is, at present, inadequate for adjudication purposes.  

Specifically, the report of a July 2010 VA audiological examination report presented a bare and conclusory opinion that the Veteran's "tinnitus IS NOT CAUSED BY OR A RESULT OF [the Veteran's] military occupational specialty as a [tank crewman]."  The rationale presented for the aforementioned adverse opinion was "Case history, test results, and review of the claims folder were used to form this opinion."  However, this rationale is non-specific and makes only the most general reference to the Veteran's pertinent history.  As such, it is insufficient and inadequate for adjudication purposes.  The Board notes that the Veteran has presented the very specific contention that his tinnitus was the result of his exposure to acoustic trauma while serving inside the enclosed and confined fighting compartment of a tank while operating its weapon systems, indicating that the tank's interior concentrated and amplified the noise of loud machinery associated with the tank's engine and mechanical system as well as its armament.  

The Veteran's DD-214 establishes that he served his entire period of active duty (i.e., for nearly six years) as a tank crewman, and therefore his historical account of exposure to the type of acoustic trauma associated with tank machinery and tank-mounted cannons and machine guns is not only credible but entirely consistent with his military occupational specialty.  See e.g. Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, he testified at his February 2011 hearing that in his current post-service employment as an officer for a private security company, he has not been issued firearm weapons and has not otherwise indicated any noise exposure associated with his post-service vocational or recreational activities.  Therefore, as the current nexus opinion of record is inadequate for adjudicating the service connection claim for tinnitus on appeal, this issue should be remanded to the RO so that an addendum opinion may be obtained by the appropriate clinician, addressing with specificity the likelihood that the Veteran's current diagnosis of tinnitus is related to his exposure to noise from tank-mounted weapons during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate); 

In addition, while this case is being remanded, any relevant outstanding treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following actions:

1. With any necessary assistance from the Veteran, obtain copies of any outstanding treatment records pertaining to tinnitus and associate them with the claims folder.

If VA is unable to secure any identified records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Provide the Veteran's claims file to an appropriate VA-authorized clinician, who should review the Veteran's claims file and pertinent clinical history, including the nexus opinion presented in the report of the VA audiological examination conducted in August 2010.  The examiner must indicate that she/he reviewed the claims folder on the examination report. 

The examiner should then provide an addendum nexus opinion as to the following:

Is it at least as likely as not that the Veteran's tinnitus is related to, or otherwise consistent with, in-service exposure to acoustic trauma including noise from tank machinery and tank-mounted weapons in the early-to-late 1990s?  
(For purposes of this opinion, the examiner should assume as true that the Veteran was exposed to noise from tank engines and tank-mounted machine guns and cannons during active duty as recently as 13 years earlier, and that he had no subsequent significant post-service noise exposure.)

The VA examiner should include a detailed supportive rationale for the requested opinion in the discussion.
The examiner should also include in his/her discussion a detailed rationale as to why he/she affirms or retracts,  or otherwise concurs with, or refutes the negative nexus opinion presented in the August 2010 VA audiology examination report. 

If the opining examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claim of entitlement to service connection for tinnitus.  If the full benefit sought on appeal remains denied with respect to this issue, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


